       Case 1:18-cv-06626-ALC-KNF Document 194 Filed 08/28/20 Page 1 of 1


                                                            The Chrysler Building
                                                            405 Lexington Avenue, NY, NY 10174-1299
                                                            Tel: 212.554.7800 Fax: 212.554.7700
                                                            www.mosessinger.com

                                                            August 28, 2020
VIA ECF

Hon. Kevin N. Fox, U.S.M.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)
Dear Judge Fox:
       We represent Plaintiffs herein and write pursuant to Rule 1.A of Your Honor’s Individual
Rules of Practice to respond to Defendants’ counsel’s letter to you earlier today (ECF 192).

       Defendants’ letter mostly agrees that the Proposed Order is appropriate, and even looks
forward to the discovery from Matvil that this Court and now the Canadian Order all require take
place. There is no reason to delay.

         We must respond, however, to Defendants’ attempt to claim that Plaintiff Actava’s non-
disclosure agreement (“NDA”) with Matvil somehow prejudiced discovery, when such NDAs are
normal business practice. Plaintiffs demonstrated their commitment to obtaining complete
discovery from Matvil by pursuing extensive litigation to that end in two countries, resulting in
multiple wide-ranging orders for discovery. Defendants could have pursued such discovery too,
had they wished, but they did not. It is disingenuous and misleading for them to imply that
Plaintiffs or Matvil are withholding information by complying with the NDA. Defendants’
suggestion that the NDA implies any improper relationship with Matvil is false.

       In any event, the existence of the NDA, which has been well-known for months, does not
obstruct issuance of the Proposed Order, which ironically, Defendants’ letter supports. We
thank the Court for its attention to this matter.

                                                          Respectfully submitted,



                                                          Toby Butterfield
cc: Hon. Judge Andrew L. Carter
    All Counsel (via ECF)
    Counsel for Matvil (via email)




4618642 018529.0101
